Exhibit 10.2

SECOND AMENDATORY AGREEMENT

TO CHANGE IN CONTROL AGREEMENT

THIS SECOND AMENDATORY AGREEMENT (the “Amendatory Agreement”) is made and
entered into as of the 31st day of December, 2008, by and among Lakeland
Bancorp, Inc. (the “Holding Company”), a New Jersey corporation which maintains
its principal office at 250 Oak Ridge Road, Oak Ridge, New Jersey 07438;
Lakeland Bank (the “Bank”), a New Jersey chartered commercial bank, with an
office at 250 Oak Ridge Road, Oak Ridge, New Jersey 07438 (the Holding Company
and the Bank are collectively referred to herein as the “Company”); and Joseph
F. Hurley (the “Executive”).

WHEREAS, as of March 1, 2001, the Company and the Executive entered into a
Change in Control Agreement (the “Agreement”) which provides for certain terms
and conditions of the Executive’s employment in the event of a “Change in
Control” (as defined therein); and

WHEREAS, the Agreement was amended in certain respects as of March 10, 2003; and

WHEREAS, the Company and the Executive mutually desire to amend the Agreement to
conform its terms with final regulations promulgated by the Internal Revenue
Service under Section 409A of the Internal Revenue Code of 1986, as amended.

NOW, THEREFORE, in consideration of the mutual premises and covenants set forth
herein and for other good and value consideration, the receipt, adequacy and
legal sufficiency of which are hereby acknowledged, the Company and the
Executive mutually agree as follows:

1. Section 5 of the Agreement is hereby amended by adding a new paragraph at the
end of such section that reads, in its entirety, as follows:

“All reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A of the Code (as defined in
Section 14 below), including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during Executive’s lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the calendar
year following the year in which the expense is incurred, and (iv) the right to
reimbursement is not subject to liquidation or exchange for another benefit.”

2. Section 9 of the Agreement is hereby amended as follows:

A. The following proviso is hereby added to the second-to-last sentence of the
first paragraph of Section 9 that reads, in its entirety, as follows:

“; provided, that such insurance coverage shall be provided only to the extent
permitted under the terms and conditions of the Company’s employee benefit
plans.”

B. The following proviso is hereby added to the last sentence of the first
paragraph of Section 9 that reads, in its entirety, as follows:

“; provided, that the Executive exercises such right within 10 days of his
termination of employment and completes the purchase transaction within 30 days
of his termination of employment.”



--------------------------------------------------------------------------------

C. The following is hereby added as a new paragraph at the end of Section 9 that
reads, in its entirety, as follows:

“The Lump Sum Payment is intended to be administered and interpreted in a manner
such that it shall not be subject to “additional tax” within the meaning of
Section 409A(a)(1)(B) of the Code. Notwithstanding any provision of this
Agreement to the contrary, if and to the extent necessary to comply with the
restriction in Section 409A(a)(2)(B) of the Code concerning payments to
“specified employees,” the Lump Sum Payment shall be paid on the first business
day of the seventh month following the Executive’s separation from service with
the Company, and shall be paid together with interest accrued during the period
of such restriction at a rate, per annum, equal to the applicable federal
short-term rate (compounded monthly) in effect under Section 1274(d) of the Code
on the date of termination. Notwithstanding provision of this Agreement to the
contrary, the Executive shall not be considered to have terminated employment
with the Company for purposes of this Section 9 unless he would be considered to
have incurred a “termination of employment” from the Company within the meaning
of Treasury Regulation §1.409A-1(h)(1)(ii).”

3. The Executive further acknowledges that, while the purpose of this Amendatory
Agreement is to conform the Agreement to the requirements of Section 409A of the
Code and the Treasury Regulations promulgated thereunder, any tax liability
incurred by the Executive under Section 409A of the Code is solely the
responsibility of the Executive.

4. Except as amended herein, the Agreement shall remain in full force and effect
and is hereby ratified by the parties thereto.

IN WITNESS WHEREOF, the Company has caused this Amendatory Agreement to be
signed by its duly authorized representative pursuant to the authority of the
respective Boards of Directors, and the Executive has personally executed this
Amendatory Agreement, all as of the date first above written.

 

  LAKELAND BANCORP, INC.   By:  

/s/ Thomas J. Shara

    Thomas J. Shara     President and CEO Dated: December 23, 2008      
LAKELAND BANK   By:  

/s/ Thomas J. Shara

    Thomas J. Shara     President and CEO Dated: December 23, 2008      

/s/ Joseph F. Hurley

  JOSEPH F. HURLEY Dated: December 23, 2008    